STOCK REDEMPTION AGREEMENT

Atlas Technology International, Inc.

Dated as of December 4, 2017

 

[Silverciti Group Limited]

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between Atlas
Technology International, Inc., a Delaware corporation (“Atlas”) and Silverciti
Group Limited (“Shareholder”).

RECITALS

WHEREAS, Shareholder is the owner of 2,500,000 shares of common stock, par value
$0.00001 per share, of Atlas (the “Common Stock”); and

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and Atlas desires to purchase, all of the Shareholder’s rights,
title, and interest in and to 2,500,000 shares of Common Stock (the “Shares”) as
further described herein; and

WHEREAS, in connection with the redemption of the Shares, the parties hereto
shall undertake such further actions as set forth herein.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

  1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Shareholder shall sell, assign, transfer, convey, and deliver to
Atlas, and Atlas shall accept and purchase, the Shares and any and all rights in
the Shares to which Shareholder is entitled, and by doing so Shareholder shall
be deemed to have assigned all of Shareholder’s rights, titles and interest in
and to the Shares to Atlas.

  2. Consideration. The consideration for the acquisition of the Shares is $1.00
payable by Atlas, with the express purpose of cancellation of the Shares on the
books, records and share registry of the Company.       3. Closing; Deliveries;
Additional Actions.



 3.1Closing. The purchase and sale of the Shares (the “Closing”) shall be held
on the date hereof.     3.2.Deliveries at Closing. At the Closing, Shareholder
shall deliver to Atlas one or more stock certificates evidencing the Shares,
duly endorsed in blank or accompanied by stock powers duly executed in blank in
the form as attached hereto as Exhibit A, or other instruments of transfer in
form and substance reasonably satisfactory to Atlas and such other documents as
may be required under applicable law or reasonably requested by Atlas.

4.Representations and Warranties of the Shareholder. Shareholder represents and
warrants to Atlas as set forth below.

4.1.Right and Title to Shares. Shareholder legally and beneficially owns the
Shares and no other party has any rights therein or thereto. There are no liens
or other encumbrances of any kind on the Shares and Shareholder has the sole
right to dispose of the Shares. There are no outstanding options, warrants or
other similar agreements with respect to the Shares.

4.2.Organization and Standing. Shareholder is a corporation, duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation and has all requisite power and authority to own its properties
and conduct its business as it is now being conducted. The nature of the
business and the character of the properties Shareholder owns or leases do not
make licensing or qualification of such party as a foreign entity necessary
under the laws of any other jurisdiction, except to the extent such licensing or
qualification have already been obtained.

4.3.Due Authority; No Violation. Shareholder has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Shareholder, and no other
proceedings on the part of such party are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of Shareholder. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which Shareholder is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to Shareholder or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both)
Shareholder’s organizational or operating documents or any order, judgment,
arbitration award, or decree to which such Shareholder is a party or by which it
or any of its assets or properties are bound.

4.4.Approvals. No approval, authority, or consent of or filing by Shareholder
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.

4.5.Enforceability. This Agreement has been duly executed and delivered by
Shareholder and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Atlas, constitutes the legal, valid, and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

5.Representations and Warranties of Atlas. Atlas represents and warrants to
Shareholder as set forth below.

5.1.Organization and Standing. Atlas is duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has all requisite
power and authority to own its properties and conduct its business as it is now
being conducted. The nature of the business and the character of the properties
Atlas owns or leases do not make licensing or qualification of such party as a
foreign entity necessary under the laws of any other jurisdiction, except to the
extent such licensing or qualification have already been obtained.

5.2.Due Authority; No Violation. Atlas has all requisite rights and authority or
the capacity to execute, deliver and perform its obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Atlas, and no other proceedings on the part
of such party are necessary to authorize the execution, delivery and performance
of this Agreement or the transactions contemplated hereby or thereby on the part
of Atlas. The execution, delivery and performance of this Agreement will not (x)
violate, conflict with, or result in the breach, acceleration, default or
termination of, or otherwise give any other contracting party the right to
terminate, accelerate, modify or cancel any of the terms, provisions, or
conditions of any material agreement or instrument to which Atlas is a party or
by which it or its assets may be bound or (y) constitute a violation of any
material applicable law, rule or regulation, or of any judgment, order,
injunctive award or decree of any governmental authority applicable to Atlas or
(z) conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both) Atlas’s organizational documents, or any
order, judgment, arbitration award, or decree to which such Atlas is a party or
by which it or any of its assets or properties are bound.

5.3.Approvals. No approval, authority, or consent of or filing by Atlas with, or
notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.

5.4.Enforceability. This Agreement has been duly executed and delivered by Atlas
and, assuming that this Agreement constitutes the legal, valid and binding
obligation of Shareholder, constitutes the legal, valid, and binding obligation
of Atlas, enforceable against Atlas in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights
generally.

6.Covenants and Agreements.

6.1.Each of the parties hereto, as promptly as practicable, shall make, or cause
to be made, all filings and submissions under laws applicable to it and its
affiliates, as may be required for it to consummate the transactions
contemplated hereby and shall use its commercially reasonable efforts to obtain,
or cause to be obtained, all other authorizations, approvals, consents and
waivers from all persons and governmental authorities necessary to be obtained
by it or its affiliates, in order for it to consummate such transactions, at the
cost of the party required to file or submit the same. Notwithstanding anything
to the contrary herein, nothing herein shall require, or be construed to
require, any party to agree to hold separate or to divest any of the businesses,
product lines or assets.

6.2.Each party hereto shall promptly inform the other parties of any material
communication from any governmental authority regarding any of the transactions
contemplated by this Agreement and shall promptly furnish the other parties with
copies of substantive notices or other communications received from any third
party or any governmental authority with respect to such transactions. Each
party shall agree on the content of any proposed substantive written
communication or submission or any oral communication to any governmental
authority. If any party or any affiliate thereof receives a request for
additional information or documentary material from any such governmental
authority with respect to the transactions contemplated by this Agreement, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other parties, an
appropriate response in compliance with such request. The parties shall, to the
extent practicable, provide the other parties and their counsel with advance
notice of and the opportunity to participate in any substantive discussion,
telephone call or meeting with any governmental authority in respect of any
filing, investigation or other inquiry in connection with the transactions
contemplated by this Agreement and to participate in the preparation for such
discussion, telephone call or meeting, to the extent not prohibited by the
governmental authority.

6.3.Each of the parties shall execute such documents and perform such further
acts as may be reasonably required to carry out the provisions hereof and the
actions contemplated hereby.

7.Conditions Precedent to the Obligations of Shareholder. The obligations of
Shareholder to consummate any of the transactions contemplated herein are
subject to the fulfillment or waiver by Shareholder of each of the following
conditions:

7.1.1.The representations and warranties of Atlas contained in this Agreement
and all related documents shall be true and correct in all material respects,
except for those representations and warranties which are qualified as to
materiality, which shall be true and correct in all respects.

7.1.2.Atlas shall have complied in all material respects with all covenants,
agreements, and conditions that this Agreement requires.

7.1.3.No proceeding or investigation shall have been instituted before or by any
court or governmental authority to restrain or prevent the carrying out of the
transactions contemplated by this Agreement and there shall exist no injunction
or other order issued by any governmental authority which prohibits the
consummation of the transactions contemplated under this Agreement.

7.1.4.Shareholder shall have received all other documents and instruments from
Atlas as Shareholder may reasonably request in order to consummate the
transactions contemplated herein

8.Conditions Precedent to the Obligations of Atlas. The obligation of Atlas to
consummate any of the transactions contemplated herein are subject to the
fulfillment or waiver by Atlas of each of the following conditions:

8.1.1.The representations and warranties of Shareholder contained in this
Agreement and all related documents shall be true and correct in all material
respects, except for those representations and warranties which are qualified as
to materiality, which shall be true and correct in all respects.

8.1.2.Shareholder shall have complied in all material respects with all
covenants, agreements, and conditions that this Agreement requires.

8.1.3.No proceeding or investigation shall have been instituted before or by any
court or governmental authority to restrain or prevent the carrying out of the
transactions contemplated by this Agreement; and there shall exist no injunction
or other order issued by any governmental authority which prohibits the
consummation of the transactions contemplated under this Agreement.

8.1.4.Atlas shall have received all other documents and instruments from
Shareholder as Atlas may reasonably request, in order to consummate the
transactions contemplated herein.

9.Miscellaneous.

9.1.Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

9.2.Expenses. Each of the parties shall pay its own costs that it incurs
incident to the preparation, execution, and delivery of this Agreement and the
performance of any related obligations, whether or not the transactions
contemplated by this Agreement shall be consummated.

9.3.Fees. Each party hereto agrees to pay the costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party in litigation,
arbitration, administrative proceeding or any other proceeding related to the
enforcement or interpretation of any of the terms of this Agreement.

9.4.Consequential Damages. EACH PARTY HERETO WAIVES ANY AND ALL CLAIMS AGAINST
THE OTHER FOR ANY LOSS, COST, DAMAGE, EXPENSE, INJURY OR OTHER LIABILITY WHICH
IS IN THE NATURE OF INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES WHICH ARE SUFFERED OR INCURRED AS THE RESULT OF, ARISE OUT OF, OR ARE IN
ANY WAY CONNECTED TO THE PERFORMANCE OF THE OBLIGATIONS UNDER THIS AGREEMENT.

9.5.Representations and Warranties. All representations, warranties, and
agreements made by the parties pursuant to this Agreement shall survive the
consummation of the transactions contemplated herein until the expiration of the
applicable statute of limitations.

9.6.Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto; or (d) if sent via email,
when sent with return receipt requested and received, in each case to the
addresses as set forth below. Any party may change the address to which notices
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.

 

If to Atlas, to:

 

Atlas Technology International, Inc.

15260 Ventura Boulevard, Suite 1010

Sherman Oaks, California 91403



With a copy to:

 

Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

E-mail: Lanthony@legalandcompliance.com

 

If to Shareholder, to the address of the Shareholder as set forth in the books
and records of Atlas.

9.7.Choice of Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

9.8.Jurisdiction. Any claim arising out of or relating to this Agreement or the
transactions contemplated hereby shall be instituted only in any federal or
state court located in Palm Beach County, Florida, and each party agrees not to
assert, by way of motion, as a defense or otherwise, in any such claim, that it
is not subject personally to the exclusive jurisdiction of such court, that the
claim is brought in an inconvenient forum, that the venue of the claim is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. Each party further irrevocably submits to the jurisdiction
of such court in any such claim.      9.9.Waiver of Jury Trial. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.9.

9.10.Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their permitted successors and assigns. No
party to this Agreement may assign or delegate, by operation of law or
otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion.

9.11.No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement.

9.12.Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that
(a) any other party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

9.13.Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties regarding the subject matter hereof and supersede
all prior agreements, representations, warranties, and negotiations between the
parties. This Agreement may be amended, supplemented, or changed only by an
agreement in writing that makes specific reference to this Agreement or the
agreement delivered pursuant to it, and must be signed by all of the parties
hereto. This Agreement may not be amended by email or other electronic
communications.

9.14.Interpretation. The parties have jointly participated in the drafting and
negotiation of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
parties thereto and no presumption of burden of proof shall arise favoring or
burdening any party by virtue of the authorship of any provision in this
Agreement.

9.15.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner to be effective and valid under applicable law, but if
one or more of the provisions of this Agreement is subsequently declared invalid
or unenforceable, the invalidity or unenforceability shall not in any way affect
the validity or enforceability of the remaining provisions of this Agreement. In
the event of the declaration of invalidity or unenforceability, this Agreement,
as modified, shall be applied and construed to reflect substantially the intent
of the parties and achieve the same economic effect as originally intended by
its terms. In the event that the scope of any provision to this Agreement is
deemed unenforceable by a court of competent jurisdiction, or by an arbitrator,
the parties agree to the reduction of the scope of the provision as the court or
arbitrator shall deem reasonably necessary to make the provision enforceable
under the circumstances.

9.16.Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.

9.17.Waiver. Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.

9.18.Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each counterpart were on the same
instrument.

[Remainder of page intentionally left blank – Signature pages follow]


 

 1 

 

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 



    Atlas Technology international, Inc.         By:     Name: Ming-Shu Tsai  
Title: Chief Executive Officer           Silverciti Group Limited          By:  
  Name:   Title:

 



 



 2 

 

 

Exhibit A

 

IRREVOCABLE STOCK POWER

 

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
[Cygnus] (“Seller”) hereby assigns, transfers, and conveys to Atlas Technology
International, Inc., a Delaware corporation (the “Company”), all of Seller’s
right, title, and interest in and to 2,500,000 shares of common stock, par value
US$0.00001 per share, of the Company, represented by Certificate No.
__________________ [N/A if uncertificated] and hereby irrevocably appoints the
Chief Executive Officer of the Company, as Seller’s attorney-in-fact to transfer
said shares on the books of the Company, with full power of substitution in the
premises.

 

 

Date: December 4, 2017

 

 

Silverciti Group Limited

 

 

By: ____________________________



Name: 

Title:

 

 

 

 

